DETAILED ACTION
This office action is in response to the communication received on November 4, 2022  concerning application No. 16/293,128 filed on March 5, 2019.
	Claims 3, 10, 12, 14-16, 18, 20, and 22  are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 11/4/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “determining ‘an analysis order for performing image analysis on the generated ultrasound image with respect to the (N-1) inspection portions such that as the movement direction and the movement distance of the ultrasound probe are closer to the movement amount reference value, a priority of the analysis order for performing image analysis with respect to a corresponding inspection portion is increased’”, examiner respectfully disagrees. [0052] of Jackson discloses that the “standard protocol provides for acquiring view A first, followed by view B, and then usually view C. The most common ordering is used as input to determined anatomy”, even though this order represents the general order it is still considered the determined order to be used for processing the images. [0047] further discloses when the transducer is moved from the A4C view of the heart anatomy by a rotation of 90-110 degrees the position and orientation of the probe now corresponds most closely to an A2C anatomy view according to the movement amount reference values saved in the model and [0058] discloses “after identifying the anatomy, automated analysis may be performed”. Meaning after the probe moves from a first view to a second view and the system determines the anatomy present in the second view, the system automatically performs image analysis on the most recently acquired second view. Therefore by performing analysis on the most recently acquired view because the anatomy present in the image matches most closely to the movement amount reference value saved in the model the priority of image analysis for the most recently acquired view is increased. 
Claim Objections
Claims 3, 10, and 12 are objected to because of the following informalities:  
Claim 3, line 2, “the plurality of inspection” should read “the N inspection,
Claims 10 and 12, line 2, “the plurality of movement” should read “the (N-1) movement”,
Claims 10 and 12, lines 5-6, “the plurality of corrected” should read “the (N-1) corrected”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, 12, 14, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2008/0154123, as cited in the Applicant’s 10/08/2019 IDS) in view of Banjanin et al. (US 2015/0327841, hereinafter Banjanin) and Kondo (JP2943015 – Machine translation).
Regarding claim 20, Jackson teaches (Figure 1) an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system – 10, [0017], lines 9-10) that sequentially inspects N inspection portions of a subject, ([0032], lines 1-4, “one or more predetermined locations” [0047] discloses at least the A4C and A2C views being imaged meaning N=2) comprising:
an ultrasound probe (12, [0018], lines 1-5 “transducer”);
a transmission circuit that transmits an ultrasound beam toward the subject from the ultrasound probe ([0027], line 3, “transmit beamformer”);
a reception circuit that generates reception data on the basis of signals output from the ultrasound probe ([0028], lines 3-4, “ultrasound data is acquired using an imaging system connected with the transducer 12” and lines 10-11, “the ultrasound imaging system 18 processes the data further for analysis, diagnosis, and/or display”);
a movement detection sensor (position sensor 14 in fig. 1) that is attached to the ultrasound probe and detects a movement of the ultrasound probe to output the movement as a detection signal ([0020], line 1, “location device” also figure 3 (40) and [0022], lines 5-8, “Based on the position and orientation of the patient relative to the transmitter coils, the location and orientation of the transducer 12 is determined”);
a movement amount reference value memory in which (N-1) movement amount reference values relating to the movement of the ultrasound probe ([0031], lines 10-12 “A model, such as a table of relative positions and corresponding anatomy, used to relate the relative position to the anatomy being scanned”) in a case where the ultrasound probe is moved from one inspection portion among the N inspection portions to each of the remaining (N-1) inspection portions are stored for each of the N inspection portions to store in total N×(N-1) movement amount reference values in advance ([0047] discloses the probe is moved from the first A4C view to the second A2C view and that the reference value stored in the reference model is used to identify the view. The A2C view is the (N-1) inspection portion and because the stored rotation value corresponds to both movement from the A4C view to the A2C view and from the A2C view to the A4C view, two values are being stored which corresponds to the total N×(N-1) values being stored. Additionally because the stored reference value is being used during the current procedure it is stored in advance), and 
a processor (processor 20 in fig. 1) that 
generates an ultrasound image on the basis of the reception data generated by the reception circuit ([0027], lines 10-12. Here it is also noted that as disclosed in [0029], “the processor 20 is a system controller of the ultrasound imaging system”), 
calculates a movement of the ultrasound probe in a case where the ultrasound probe is moved from a first inspection portion where inspection is terminated among N inspection portions to a second inspection portion that is the next inspection target ([0032], lines 11-17, “as the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”, when Jackson is calculating the position of the current anatomy compared to the previous anatomy it is understood that in order to calculate position one must calculate the movement of the ultrasound transducer when moved from the previous anatomy to the current anatomy), using the detection signal output from the movement detection sensor ([0030], lines 4-6, “provided using the location device 14”),
reads out the (N-1) stored movement amount reference values for the first inspection portion from the movement amount reference value memory, compares each of the (N-1) read-out movement amount reference values with the calculated movement of the ultrasound probe ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”, by comparing the current movement of the ultrasound transducer to that in the database the apparatus is reading the reference values stored in the database and comparing the current movement data to that stored in the database. Additionally, in [0047] the system reads out the rotation value saved in the model when moving from the A4C view to the A2C view),
determines an analysis order for performing image analysis on the generated ultrasound image with respect to the (N-1) inspection portions ([0052], “view A first, followed by view B, and then usually view C” is considered to be the determined analysis order used to determine anatomy) such that as the movement of the ultrasound probe is closer to the movement amount reference value, a priority of the analysis order for performing image analysis with respect to a corresponding inspection portion is increased ([0047] discloses that when the transducer is moved from the A4C view of the heart anatomy by a rotation of 90-110 degrees the position and orientation of the probe now corresponds most closely to an A2C view according to the model. [0058] then discloses “after identifying the anatomy, automated analysis may be performed”. Therefore after determining that the current position corresponds to a specific anatomy within the model, analysis is then further performed on that obtained image before any other obtained image, thereby increasing the priority of image analysis with respect to the corresponding anatomy), 
sequentially performs image analysis using the generated ultrasound image with respect to the (N-1) inspection portions in accordance with the determined analysis order ([0052], “the most common ordering is used as input to determine anatomy” by analyzing the views in their common order the apparatus is analyzing each image sequentially),
discriminates the second inspection portion among the (N-1) inspection portions on the basis of a result of the image analysis and the calculated movement of the ultrasound probe ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match” and [0036], lines 2-7 discloses the image analysis and movement of the ultrasound probe are used to discriminate features and identify anatomy).
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance ([0071], lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin ([0071]).
Jackson in view of Banjanin does not specifically teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.
However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 7, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin to have set an imaging condition corresponding to the discriminated second inspection portion, and generate the ultrasound image of the second inspection portion in accordance with the set imaging condition. The motivation to do this is to view the second inspection portion under an alternate imaging condition, as recognized by Kondo (page 3, para. 8-9).
Regarding claim 22, Jackson teaches (figure 1) a control method of an ultrasound diagnostic apparatus (10) that sequentially inspects N inspection portions of a subject (0032], lines 1-4, “one or more predetermined locations” [0047] discloses at least the A4C and A2C views being imaged meaning N=2), comprising:
storing in a movement amount reference value memory in advance (N-1) movement amount reference values relating to the movement of an ultrasound probe ([0031], lines 10-12 “A model, such as a table of relative positions and corresponding anatomy, used to relate the relative position to the anatomy being scanned”) for each of the N inspection portions in a case where the ultrasound probe is moved from one inspection portion among the N inspection portions to each of the remaining (N-1) inspection portions to store in total N×(N-1) movement amount reference values ([0047] discloses the probe is moved from the first A4C view to the second A2C view and that the reference value stored in the reference model is used to identify the view. The A2C view is the (N-1) inspection portion and because the stored rotation value corresponds to both movement from the A4C view to the A2C view and from the A2C view to the A4C view, two values are being stored which corresponds to the total N×(N-1) values being stored. Additionally because the stored reference value is being used during the current procedure it is stored in advance),
transmitting an ultrasound beam toward the subject from an ultrasound probe (Figure 3 (44), [0044], lines 1-2 and 4-6, “using beamforming…”);
generating reception data on the basis of signals output from the ultrasound probe ([0044], lines 4-6, “…data representing the scanned region is acquired”);
generating an ultrasound image on the basis of the generated reception data (Figure 3 (44), [0044], lines 6-7);
	detecting a movement of the ultrasound probe to output the movement as a detection signal ([0030], lines 4-6, “the position, orientation, or position and orientation of the transducer 12 at a given time are provided using the location device 14”);
	calculating the movement of the ultrasound probe in 29 a case where the ultrasound probe is moved from a first inspection portion where inspection is terminated among the N inspection portions to a second inspection portion that is the next inspection target ([0031], lines 11-17, “As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position” when Jackson is calculating the position of the current anatomy compared to the previous anatomy it is inferred that in order to calculate position one must calculate the movement of the ultrasound transducer when moved from the previous anatomy to the current anatomy), using the output detection signal ([0030], lines 4-6 “…provided using the location device 14”), 
reading out the (N-1) movement amount reference values for the first inspection portion from the movement amount reference value memory ([0031], lines 10-12 “A model, such as a table of relative positions and corresponding anatomy, used to relate the relative position to the anatomy being scanned”. Additionally, [0047] discloses the probe is moved from the first A4C view to the second A2C view and that the reference value stored in the reference model is used to identify the view),
comparing each of the (N-1) read-out movement amount reference values with the calculated movement of the ultrasound probe ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”, by comparing the current movement of the ultrasound transducer to that in the database the apparatus is reading the reference values stored in the database and comparing the current movement data to that stored in the database. Additionally, [0047] discloses the probe is moved from the first A4C view to the second A2C view and that the reference value stored in the reference model is read used to identify the view),
determining an analysis order for performing image analysis on the generated ultrasound image with respect to the (N-1) inspection portions ([0052], “view A first, followed by view B, and then usually view C” is considered to be the determined analysis order used to determine anatomy) such that as the movement of the ultrasound probe is closer to the movement amount reference value, a priority of the analysis order for performing image analysis with respect to a corresponding inspection portion is increased ([0047] discloses that when the transducer is moved from the A4C view of the heart anatomy by a rotation of 90-110 degrees the position and orientation of the probe now corresponds most closely to an A2C view according to the model. [0058] then discloses “after identifying the anatomy, automated analysis may be performed”. Therefore after determining that the current position corresponds to a specific anatomy within the model, analysis is then further performed on that obtained image before any other obtained image, thereby increasing the priority of image analysis with respect to the corresponding anatomy),
sequentially performing image analysis on the generated ultrasound image with respect to the (N-1) inspection portions in accordance with the determined analysis order ([0052], “the most common ordering is used as input to determine anatomy” by analyzing the views in their common order the apparatus is analyzing each image sequentially),
discriminating the second inspection portion among the (N-1) inspection portions on the basis of a result of the image analysis and the calculated movement of the ultrasound probe ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match” and [0036], lines 2-7 discloses the image analysis and movement of the ultrasound probe are used to discriminate features and identify anatomy).
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance ([0071], lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin ([0071]).
Jackson in view of Banjanin does not specifically teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.
However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 7, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jackson in view of Banjanin to have set an imaging condition corresponding to the discriminated second inspection portion, and generate the ultrasound image of the second inspection portion in accordance with the set imaging condition. The motivation to do this is to view the second inspection portion under an alternate imaging condition, as recognized by Kondo (page 3, para. 8-9).

Regarding claim 3, Jackson in view of Banjanin, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, as set forth above. Jackson further teaches
wherein the processor narrows down the plurality of inspection portions that are targets of the image analysis, on the basis of the movement of the ultrasound probe, performs the image analysis with respect to the narrowed-down inspection portions, and discriminates the second inspection portion using the result of the image analysis ([0041], lines 1-4 and [0051], lines 7-10. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance).
Regarding claim 10, Jackson in view of Banjanin and Kondo teaches the ultrasound diagnostic apparatus of claim 20, set forth above. Jackson further teaches
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated ([0032], lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion ([0032], lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 12, Jackson in view of Banjanin and Kondo teaches the ultrasound diagnostic apparatus of claim 3, set forth above. Jackson further teaches
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated ([0032], lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion ([0032], lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 14, Jackson in view of Banjanin and Kondo teaches the ultrasound diagnostic apparatus of claim 20, set forth above. Jackson further teaches 
a subject reference value memory in which a plurality of subject reference values relating to the movement in a case where the ultrasound probe is moved between the plurality of inspection portions for each subject are stored in advance ([0031], lines 13-15 “Other models may be used, such as a database of relative positions and corresponding anatomy corresponding to a number of patients”),
wherein the processor reads out the subject reference values corresponding the subject from the subject reference value memory, compares the read-out subject reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis ([0031], lines 18-20, “The determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance).
Regarding claim 18, Jackson in view of Banjanin and Kondo teaches the ultrasound diagnostic apparatus of claim 20, as set forth above. Jackson further teaches 
wherein the movement detection sensor is formed by an acceleration sensor, a gyro sensor, a magnetic sensor, or a GPS sensor ([0041], lines 10-12). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin and Kondo as applied in claim 20 above, and further in view of Jin (US 2015/0245823, hereinafter Jin as cited in the Applicant’s 10/08/2019 IDS).
Regarding claim 15, Jackson in view of Banjanin and Kondo teaches the ultrasound diagnostic apparatus according to claim 20, 
wherein the processor calculates the movement direction and movement distance of the ultrasound probe, as set forth above.
Jackson in view of Banjanin and Kondo does not teach a processor that detects the acceleration of the ultrasound probe.
However,
Jin in a similar field of endeavor teaches (figure 4C) an acceleration sensor ([0136], “acceleration sensor”) that detects movement of the ultrasound probe ([0136], “the acceleration sensor detects movements on the target object and may determine that the user 410 manipulates the wireless probe 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin and Kondo by adding an acceleration sensor that detects the acceleration of the ultrasound probe. The motivation to do this is to allow the ultrasound diagnostic apparatus to detect when the ultrasound probe is being moved from one region of interest to another region of interest, as recognized by Jin ([0136]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin and Kondo as applied in claim 20 above, and further in view of Sakaguchi (US 2013/0019685, hereinafter Sakaguchi).
Regarding claim 16, Jackson in view of Banjanin and Kondo teaches the ultrasound diagnostic apparatus according to claim 20, 
wherein the processor calculates the movement direction and movement distance of the ultrasound probe, as set forth above.
Jackson in view of Banjanin and Kondo does not teach a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject.
However,
Sakaguchi teaches a processor (Figure 1, 132) that determines whether the ultrasound probe ([0032],  “probe unit 111” referring to Fig 4.) is in an air radiation state or in a contact state with respect to the subject ([0054], “the pressure sensor 152 detects a pressure that the skin of the object or the like is pressed to the probe 120” when the pressure sensor detects pressure from the skin it is determined that the probe is in the contact state and when no pressure is detected it is determined that the probe is in the air state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin and Kondo by adding a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject. The motivation to do this is to allow the ultrasound diagnostic apparatus to determine when it should be transmitting an echo signal towards the subject, as recognized by Sakaguchi ([0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793